
	

114 S3226 IS: Enewetak Atoll Cleanup Veterans Registry and Study Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3226
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Ms. Collins (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish a registry of certain veterans who
			 participated in a radiation cleanup mission in the Enewetak Atoll in the
			 Marshall Islands during the period beginning on January 1, 1977, and
			 ending on December 31, 1980, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enewetak Atoll Cleanup Veterans Registry and Study Act of 2016. 2.Enewetak Atoll Cleanup Registry (a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and maintain a registry to be known as the Enewetak Atoll Veterans Health Registry (in this section referred to as the Registry).
 (b)ContentsExcept as provided in subsection (c), the Registry shall include the following information: (1)A list containing the name of each individual who—
 (A)while serving as a member of the Armed Forces, performed a radiation cleanup mission in the Enewetak Atoll in the Marshall Islands at any time during the period beginning on January 1, 1977, and ending on December 31, 1980; and
 (B)(i)applies for care or services from the Department of Veterans Affairs under chapter 17 of title 38, United States Code;
 (ii)files a claim for compensation under chapter 11 of such title on the basis of any disability that may be associated with such service;
 (iii)dies and is survived by a spouse, child, or parent who files a claim for dependency and indemnity compensation under chapter 13 of such title on the basis of such service;
 (iv)requests from the Secretary a health examination under subsection (d)(1); or (v)(I)receives from the Secretary a health examination similar to the health examination under subsection (d)(1); and
 (II)submits to the Secretary a request to be included in the Registry. (2)Relevant medical data relating to the health status of, and other information that the Secretary considers relevant and appropriate with respect to, each individual described in paragraph (1) who—
 (A)grants to the Secretary permission to include such information in the Registry; or (B)at the time the name of the individual is added to the Registry, is deceased.
 (c)Individuals submitting claims or making requests before date of enactmentIf an application, claim, or request referred to in paragraph (1) of subsection (b) was submitted, filed, or made with respect to an individual described in that paragraph before the date of the enactment of this Act, the Secretary shall, to the extent feasible, include in the Registry the information described in that subsection relating to that individual.
			(d)Examinations
 (1)In generalUpon the request of an individual described in subsection (b)(1)(A), the Secretary shall provide the individual with—
 (A)a health examination (including any appropriate diagnostic tests); and (B)consultation and counseling with respect to the results of the examination and tests.
 (2)Consultation and counseling to family membersIn the case of an individual described in subsection (b)(1)(A) who is deceased, upon the request of a spouse, child, or parent of that individual, the Secretary shall provide that spouse, child, or parent with consultation and counseling with respect to the results of the examination and tests under paragraph (1)(A) or the results of an examination similar to that examination with respect to that individual.
				(e)Outreach
 (1)Ongoing outreach to individuals listed in the registryThe Secretary shall, from time to time, notify individuals listed in the Registry of significant developments in research on the health consequences of potential exposure to radiation related to service at Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980.
 (2)Examination outreachThe Secretary shall carry out appropriate outreach activities with respect to the provision of any health examinations (including any diagnostic tests) and consultation and counseling services under subsection (d).
 (f)Department of Defense informationThe Secretary of Defense shall furnish to the Secretary of Veterans Affairs such information maintained by the Secretary of Defense as the Secretary of Veterans Affairs considers necessary to establish and maintain the Registry.
			(g)Independent study
 (1)In generalThe Secretary of Veterans Affairs shall provide for a study on the potential exposure of individuals to radiation related to service at Enewetak Atoll at any time during the period beginning on January 1, 1977, and ending on December 31, 1980.
 (2)Independent entityThe study required by paragraph (1) shall be carried out by an entity that— (A)has experience conducting studies with respect to the exposure of individuals to radiation; and
 (B)is not affiliated with the Department of Veterans Affairs. (3)Deadline for completionThe study required by paragraph (1) shall be completed not later than one year after the date of the enactment of this Act.
				(h)Annual report
 (1)In generalNot later than two years after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Registry.
 (2)ElementsEach report required by paragraph (1) shall include the following: (A)The number of veterans included in the Registry.
 (B)Any trend in claims for compensation under chapter 11 or 13 of title 38, United States Code, with respect to veterans included in the Registry.
 (C)A description of the outreach efforts made by the Secretary under subsection (e) during the one-year period ending on the date of such report.
 (D)Such other matters as the Secretary considers appropriate. 